DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the communications filed July 20, 2021.
Claims 1, 9, and 16 have been newly amended.
Claims 2-8, 10-15, and 17-20 are in their original or a previous presentation.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

For a computer-implemented functional claims, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied (See MPEP 2161.01(I)). In the instant application, no guidance is provided how to program a computer to take the inputs of "video images” and outputs an indication that an unqualified doctor is leading a medical procedure. For example, beyond using “cognitive analytics” (Present Specification at 0036), how does the video analytics engine determine that the doctor performing the procedure is or is not qualified?
While medical professionals may normally perform these steps mentally, no algorithm is described in sufficient detail including how to program the disclosed computer to perform the claimed function, so a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
Dependent claims 2-8, 10-15, and 17-20 incorporate the deficiencies of independent claims 1, 9, and 16, respectively, and are rejected for the same reasons.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “unqualified” in claims 1, 9, and 16 is a relative term which renders the claim indefinite. The term “unqualified” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the standard for what makes a physician “qualified” or “unqualified” may vary based on the evaluator.
Claims 2-8, 10-15, and 17-20 inherit the deficiencies of their parent claim and are also rejected under 112(b) accordingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 9, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al. (WO2019/111077 A1) in view of Abri (US2009/0125337 A1), in further view of Becker et al. (US 2005/0240423 A1) in further view of Terry (US 2017/0185930 A1)

Regarding claim 1
collecting, by a computing system, information from a patient related to completion by the patient of preparation for the medical procedure, wherein the medical procedure is a surgical procedure
Ofer teaches logging (equivalent to collecting) patient medical data and records for analysis before the patient’s procedure ([0063]), which can include prior medical treatments and procedures performed on the patient ([0100]), and the procedure may be a performed by a surgeon, making is a surgical procedure (0003).
Ofer does not explicitly teach the preparation is completed by the patient, however it would have been obvious to one of ordinary skill in the art by the effective filing date of the instant application that the prior medical treatments and procedures performed on the patient may have been ordered by the patient in preparation for the current medical procedure.
providing, by the computing system, information regarding the medical procedure and a medical condition of the patient to at least one member of a medical procedure team associated with the medical procedure;
Ofer teaches providing information related to the medical procedure to medical staff members ([0012]), where the information includes treatment recommendations regarding the medical procedure ([00122]), and where the recommendations can include diagnosis conclusions (equivalent to medical condition information; [00124])
collecting, by a plurality of sensors, data pertaining to performance of the medical procedure in an operating room, wherein the plurality of sensors includes a video image capture device and the collected data include video images of the performance of the medical procedure;
Ofer teaches collecting data associated with a monitored medical procedure, such as video feeds ([0010]) of the medical procedure being performed (taught by Ofer as “procedure to be performed”; [0011]), from one or more sensors ([0062]) such as video cameras ([008]), where the sensors are placed in a treatment setting such as an emergency room, which can be a type of operating room ([009])
monitoring, by the computing system, progress of the medical procedure in the operating room in real time by analyzing the collected data, a procedure reference library, and a physician history to determine a status of the medical procedure, wherein the physician history includes medical procedures performed by a corresponding physician and a role of the corresponding physician in performing the medical procedures;
Ofer teaches monitoring the progress of the medical procedure by analyzing the collected data of the procedure ([0062]), referencing a medical records repository to retrieve procedure information ([0092]), and analyzing the medical staff currently carrying out the medical procedure ([0086]) in order to determine the medical procedure, specific steps being executed, and other parameters associated with the procedure (equivalent to determining the status of the procedure; [0062])
Ofer teaches assessing the actions of the medical staff members participating in a procedure ([0137]) and updating a medical procedure protocol database records, based on the evaluation ([0138])
Comparing, via image analysis techniques, the video images of the collected data with previously stored video images from a same type of medical procedure
Ofer teaches comparing ([00122]) data (including video images; see “video feeds” in [00123]) from a currently monitored medical procedure with previously stored data (also including video feeds) of substantially similar past procedures (under the broadest reasonable interpretation, “substantially similar” teaches “same type”; see [00122] for comparing steps)
Determining that a stage of the medical procedure takes longer than an expected amount of time based on the comparing of the video images of the collected data with the previously stored video images
Ofer teaches determining recommendations for a user by comparing video data from a monitored procedure with previously stored video data of substantially similar past procedures ([00122]; see [00123] and [00129] for video data), where the determinations include determining that chest compressions on a patient are being performed too slowly (taking longer than an expected amount of time; see [00241])
Ofer does not teach, but Abri teaches
adjusting, by the computing system in real time, use of one or more operating rooms by rescheduling performance of one or more subsequent medical procedures based on the monitored progress of the medical procedure, wherein the rescheduling performance includes relocating at least one subsequent medical procedure to a different operating room;
Abri teaches adapting and optimizing (equivalent to adjusting) an operating room schedule in real-time (from [0037]: “the OR plan is continually revised on a real-time basis”) based on the analysis of real-time data of at least one operating-room related process including the completion of individual tasks contained within a process (equivalent to the monitored progress of a medical procedure; [0046] to [0047]) by automatically rescheduling future activities 
and generating and transmitting notifications of the adjusted use over a network to devices of participants of the one or more subsequent medical procedures
Abri teaches transmitting a new schedule (equivalent to the adjusted schedule) to the mobile devices of personnel (equivalent to participants of subsequent medical procedures; [0072]) over a network (Fig. 3 and [0106])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the scheduling abilities of Abri into the monitoring system of Ofer to allow optimal utilization of resources, in particular optimal utilization of ORs, optimal flexibility, and optimal response to changing requirements and emergency situations, as recognized by Abri in [0037].
Ofer and Abri do not teach, but Becker teaches:
Analyzing the video images of the collected data, determining that an unqualified doctor is leading the medical procedure based on the video images of the collected data and the role of the doctor in performing the medical procedure in the physician history, and generating and providing a warning message
Becker teaches analyzing previously collected images (such as an ID photo) to determine if a doctor is a qualified doctor (0062) in response to medical emergency (0060) construed as a procedure, based on the doctor’s qualifications and training (0065), construed as the role of the doctor. 
Ofer teaches the limitations of data (including video images; see “video feeds” in [0123]) of previously stored data of substantially similar past procedures and generating alerts, construed as warning messages (0079)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Ofer and Abri the ability to determine that a doctor is qualified as taught by Becker, with the motivation to improve medical treatment of emergency patients, as recognized by Becker in [Abstract].
Ofer and Abri do not teach, but Terry teaches:
communicating, by the computing system, with internal systems to prepare and sanitize the one or more operating rooms for the one or more subsequent medical procedures according to the rescheduled performance, wherein preparing includes verifying, by the plurality of sensors, that medical implements available in the one or more operating rooms correspond to the one or more subsequent medical procedures to prevent delay of the one or more subsequent medical procedures; and
Terry teaches receiving discharge data (0061) to prepare a room by cleaning the bed, room, and bathroom (0062) using sensors to determine room discharges (0061), which would include whether or not a room is available (construed as a medical implement availability), and the room may be an operating room (0065) to optimize task assignments (0059), which includes cleaning and preparing the rooms (0062)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Ofer, Abri, and Becker the ability to prepare operating rooms, as taught by Becker, with the motivation to optimize task assignments, as recognized by Terry in [0059].

Regarding claim 2, Ofer, Abri, and Hanina teach the limitations of claim 1.  Ofer further teaches
the analyzing the collected data further comprises applying video analytics to the video images of the collected data to determine the progress of the medical procedure,
Ofer teaches the video information is used to monitor the medical procedure ([0097])
and the method further comprises: using, by the video analytics, cognitive analysis to determine whether a plurality of steps included in the medical procedure are executed effectively,
Ofer teaches the collected data us used to identify specific steps of the medical procedure being executed ([005])
and determining, by the video analytics, whether instruments used in the medical procedure are accounted for before the medical procedure and after the medical procedure.
Ofer teaches the video feeds are analyzed to detect medical equipment usage ([0010]), and that the expected use of medical tools is compared to the actual use of the tools (the tools are accounted for after the medical procedure; [0011])

Regarding claims 5 and 12, Ofer, Abri, and Hanina together teach the limitations of claims 1 and 9.  Ofer further teaches
identifying a member of the medical procedure team via at least one from a group consisting of facial recognition and a verbal signature. 
Ofer teaches collecting and analyzing voice data to determine specific sources, such as the voice of the patient or the voice of each of the medical staff ([0093])

Regarding claims 7 and 14, Ofer, Abri, and Hanina together teach the limitations of claims 1 and 9.  Ofer further teaches 
storing the collected data pertaining to the performance of the medical procedure to provide a history of medical procedures, and wherein:
Ofer teaches collecting data from sensors and storing it ([0097])
the adjusting the use of the one or more operating rooms further comprises adjusting availability of the one or more operating rooms for the one or more subsequent medical procedures utilizing machine learning based on the history of medical procedures.
Ofer teaches the addition or removal of scheduled operations based on features detected during the medical procedure ([00146]-[00147]), and that the system uses machine learning based on retrieved medical records ([0010]) which can include procedure information ([0012])

Regarding claim 9, Ofer teaches a system for monitoring and updating information related to a medical procedure, the system comprising:
at least one memory;
Ofer teaches using random access memory ([00216])
a plurality of sensors;
Ofer teaches a plurality of sensors including video, camera, and acoustic sensors ([008])
and at least one processor connected to the at least one memory and the plurality of sensors, the at least one processor being configured to perform:
Ofer teaches at least one processor coupled to memory elements ([0059])
Collecting information from a patient related to completion by the patient of preparation for the medical procedure, wherein the medical procedure is a surgical procedure
Ofer teaches logging (equivalent to collecting) patient medical data and records for analysis before the patient’s procedure ([0063]), which can include prior medical treatments and procedures performed on the patient ([00100]).
Ofer does not explicitly teach the preparation is completed by the patient, however it would have been obvious to one of ordinary skill in the art by the effective filing date of the instant application that the prior medical treatments and procedures performed on the patient may have been ordered by the patient in preparation for the current medical procedure.
Providing information regarding the medical procedure and a medical condition of the patient to at least one member of a medical procedure team associated with the medical procedure;
Ofer teaches providing information related to the medical procedure to medical staff members ([0012]), where the information includes treatment recommendations regarding the medical procedure ([00122]), and where the recommendations can include diagnosis conclusions (equivalent to medical condition information; [00124])
collecting data pertaining to performance of the medical procedure in an operating room from the plurality of sensors, wherein the plurality of sensors includes a video image capture device and the collected data include video images of the performance of the medical procedure;
Ofer teaches collecting data associated with a monitored medical procedure, such as video feeds ([0010]) of the medical procedure being performed (taught by Ofer as “procedure to be performed”; [0011]), from one or more sensors ([0062]) such as video cameras ([008]), where the sensors are placed in a treatment setting such as an emergency room, which can be a type of operating room ([009])
monitoring, by the computing system, progress of the medical procedure in the operating room in real time by analyzing the collected data, a procedure reference library, and a physician history to determine a status of the medical procedure, wherein the physician history includes medical procedures performed by a corresponding physician and a role of the corresponding physician in performing the medical procedures;
Ofer teaches monitoring the progress of the medical procedure by analyzing the collected data of the procedure ([0062]), referencing a medical records repository to retrieve procedure information ([0092]), and analyzing the medical staff currently carrying out the medical procedure ([0086]) in order to determine the medical procedure, specific steps being executed, and other parameters associated with the procedure (equivalent to determining the status of the procedure; [0062])
Ofer teaches assessing the actions of the medical staff members participating in a procedure ([0137]) and updating a medical procedure protocol database records, based on the evaluation ([0138])
Comparing, via image analysis techniques, the video images of the collected data with previously stored video images from a same type of medical procedure
Ofer teaches comparing ([00122]) data (including video images; see “video feeds” in [00123]) from a currently monitored medical procedure with previously stored data (also including video feeds) of substantially similar past procedures (under the broadest reasonable interpretation, “substantially similar” teaches “same type”; see [00122] for comparing steps)
Determining that a stage of the medical procedure takes longer than an expected amount of time based on the comparing of the video images of the collected data with the previously stored video images
Ofer teaches determining recommendations for a user by comparing video data from a monitored procedure with previously stored video data of substantially similar past procedures ([00122]; see [00123] and [00129] for video data), where the determinations include determining that chest compressions on a patient are being performed too slowly (taking longer than an expected amount of time; see [00241])
Ofer does not teach, but Abri teaches
adjusting, in real time, use of one or more operating rooms by rescheduling performance of one or more subsequent medical procedures based on the monitored progress of the medical procedure, wherein the rescheduling performance includes relocating at least one subsequent medical procedure to a different operating room;
Abri teaches adapting and optimizing (equivalent to adjusting) an operating room schedule in real-time (from [0037]: “the OR plan is continually revised on a real-time basis”) based on the analysis of real-time data of at least 
and generating and transmitting notifications of the adjusted use over a network to devices of participants of the one or more subsequent medical procedures
Abri teaches transmitting a new schedule (equivalent to the adjusted schedule) to the mobile devices of personnel (equivalent to participants of subsequent medical procedures; [0072]) over a network (Fig. 3 and [0106])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the scheduling abilities of Abri into the monitoring system of Ofer to allow optimal utilization of resources, in particular optimal utilization of ORs, optimal flexibility, and optimal response to changing requirements and emergency situations, as recognized by Abri in [0037].
Ofer and Abri do not teach, but Becker teaches:
Analyzing the video images of the collected data, determining that an unqualified doctor is leading the medical procedure based on the video images of the collected data and the role of the doctor in performing the medical procedure in the physician history, and generating and providing a warning message
Becker teaches analyzing previously collected images (such as an ID photo) to determine if a doctor is a qualified doctor (0062) in response to medical 
Ofer teaches the limitations of data (including video images; see “video feeds” in [0123]) of previously stored data of substantially similar past procedures and generating alerts, construed as warning messages (0079)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Ofer and Abri the ability to determine that a doctor is qualified as taught by Becker, with the motivation to improve medical treatment of emergency patients, as recognized by Becker in [Abstract].
Ofer and Abri do not teach, but Terry teaches:
communicating, by the computing system, with internal systems to prepare and sanitize the one or more operating rooms for the one or more subsequent medical procedures according to the rescheduled performance, wherein preparing includes verifying, by the plurality of sensors, that medical implements available in the one or more operating rooms correspond to the one or more subsequent medical procedures to prevent delay of the one or more subsequent medical procedures; and
Terry teaches receiving discharge data (0061) to prepare a room by cleaning the bed, room, and bathroom (0062) using sensors to determine room discharges (0061), which would include whether or not a room is available (construed as a medical implement availability), and the room may be an operating room (0065) to optimize task assignments (0059), which includes cleaning and preparing the rooms (0062)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Ofer, Abri, and Becker the ability to 

Regarding claim 16, Ofer teaches a computer program product comprising 
at least one computer readable storage medium having computer readable program code embodied therewith for execution on at least one processor of a computing system, the computer readable program code being configured to be executed by the at least one processor to perform: 
Ofer teaches using random access memory ([00216]) coupled to at least one processor ([0059])
Collecting information from a patient related to completion by the patient of preparation for the medical procedure, wherein the medical procedure is a surgical procedure
Ofer teaches logging (equivalent to collecting) patient medical data and records for analysis before the patient’s procedure ([0063]), which can include prior medical treatments and procedures performed on the patient ([0100]), and the procedure may be a performed by a surgeon, making is a surgical procedure (0003).
Ofer does not explicitly teach the preparation is completed by the patient, however it would have been obvious to one of ordinary skill in the art by the effective filing date of the instant application that the prior medical treatments and procedures performed on the patient may have been ordered by the patient in preparation for the current medical procedure.
Providing information regarding the medical procedure and a medical condition of the patient to at least one member of a medical procedure team associated with the medical procedure;
Ofer teaches providing information related to the medical procedure to medical staff members ([0012]), where the information includes treatment recommendations regarding the medical procedure ([00122]), and where the recommendations can include diagnosis conclusions (equivalent to medical condition information; [00124])
collecting data pertaining to performance of the medical procedure in an operating room from the plurality of sensors, wherein the plurality of sensors includes a video image capture device and the collected data include video images of the performance of the medical procedure;
Ofer teaches collecting data associated with a monitored medical procedure, such as video feeds ([0010]) of the medical procedure being performed (taught by Ofer as “procedure to be performed”; [0011]), from one or more sensors ([0062]) such as video cameras ([008]), where the sensors are placed in a treatment setting such as an emergency room, which can be a type of operating room ([009])
monitoring, by the computing system, progress of the medical procedure in the operating room in real time by analyzing the collected data, a procedure reference library, and a physician history to determine a status of the medical procedure, wherein the physician history includes medical procedures performed by a corresponding physician and a role of the corresponding physician in performing the medical procedures;
Ofer teaches monitoring the progress of the medical procedure by analyzing the collected data of the procedure ([0062]), referencing a medical records repository to retrieve procedure information ([0092]), and analyzing the medical staff currently carrying out the medical procedure ([0086]) in order to determine the medical procedure, specific steps being executed, and other 
Ofer teaches assessing the actions of the medical staff members participating in a procedure ([0137]) and updating a medical procedure protocol database records, based on the evaluation ([0138])
Comparing, via image analysis techniques, the video images of the collected data with previously stored video images from a same type of medical procedure
Ofer teaches comparing ([00122]) data (including video images; see “video feeds” in [00123]) from a currently monitored medical procedure with previously stored data (also including video feeds) of substantially similar past procedures (under the broadest reasonable interpretation, “substantially similar” teaches “same type”; see [00122] for comparing steps)
Determining that a stage of the medical procedure takes longer than an expected amount of time based on the comparing of the video images of the collected data with the previously stored video images
Ofer teaches determining recommendations for a user by comparing video data from a monitored procedure with previously stored video data of substantially similar past procedures ([00122]; see [00123] and [00129] for video data), where the determinations include determining that chest compressions on a patient are being performed too slowly (taking longer than an expected amount of time; see [00241])
Ofer does not teach, but Abri teaches
adjusting, in real time, use of one or more operating rooms by rescheduling performance of one or more subsequent medical procedures based on the monitored progress of the medical procedure, wherein the rescheduling performance includes relocating at least one subsequent medical procedure to a different operating room;
Abri teaches adapting and optimizing (equivalent to adjusting) an operating room schedule in real-time (from [0037]: “the OR plan is continually revised on a real-time basis”) based on the analysis of real-time data of at least one operating-room related process including the completion of individual tasks contained within a process (equivalent to the monitored progress of a medical procedure; [0046] to [0047]) by automatically rescheduling future activities (subsequent procedures; see [0050] for rescheduling) and redistributing the future activities to other operating rooms’ slots (equivalent to relocating the subsequent medical procedure to a different operating room; [0029]).  It is noted that the schedule as in Abri is indicative of the use of one or more operating rooms.
and generating and transmitting notifications of the adjusted use over a network to devices of participants of the one or more subsequent medical procedures
Abri teaches transmitting a new schedule (equivalent to the adjusted schedule) to the mobile devices of personnel (equivalent to participants of subsequent medical procedures; [0072]) over a network (Fig. 3 and [0106])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the scheduling abilities of Abri into the monitoring system of Ofer to allow optimal utilization of resources, in particular optimal utilization of ORs, optimal flexibility, and optimal response to changing requirements and emergency situations, as recognized by Abri in [0037].
Ofer and Abri do not teach, but Becker teaches:
Analyzing the video images of the collected data, determining that an unqualified doctor is leading the medical procedure based on the video images of the collected data and the role of the doctor in performing the medical procedure in the physician history, and generating and providing a warning message
Becker teaches analyzing previously collected images (such as an ID photo) to determine if a doctor is a qualified doctor (0062) in response to medical emergency (0060) construed as a procedure, based on the doctor’s qualifications and training (0065), construed as the role of the doctor. 
Ofer teaches the limitations of data (including video images; see “video feeds” in [0123]) of previously stored data of substantially similar past procedures and generating alerts, construed as warning messages (0079)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Ofer and Abri the ability to determine that a doctor is qualified as taught by Becker, with the motivation to improve medical treatment of emergency patients, as recognized by Becker in [Abstract].
Ofer and Abri do not teach, but Terry teaches:
communicating, by the computing system, with internal systems to prepare and sanitize the one or more operating rooms for the one or more subsequent medical procedures according to the rescheduled performance, wherein preparing includes verifying, by the plurality of sensors, that medical implements available in the one or more operating rooms correspond to the one or more subsequent medical procedures to prevent delay of the one or more subsequent medical procedures; and
Terry teaches receiving discharge data (0061) to prepare a room by cleaning the bed, room, and bathroom (0062) using sensors to determine room discharges (0061), which would include whether or not a room is available 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Ofer, Abri, and Becker the ability to prepare operating rooms, as taught by Becker, with the motivation to optimize task assignments, as recognized by Terry in [0059].
Claims 3, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al. (WO2019/111077 A1) in view of Abri (US2009/0125337 A1), in further view of Becker et al. (US 2005/0240423 A1) in further view of Terry (US 2017/0185930 A1) in further view of D’Souza et al. (US 2015/0356198 A1) 

Regarding claim 3, Ofer, Abri, and Hanina teach the limitations of claim 2.  Ofer further teaches
text extracted from audio of the collected data
Ofer teaches transcribing a voice stream into text ([0085])
Ofer, Abri, and Hanina do not teach, but D’Souza teaches
and annotating data with appropriate international classification of disease codes to facilitate future analysis of medical procedures.
D’Souza teaches using natural language understanding to annotate medical records with medical codes ([0029]) which can be International Classification of Disease (ICD) standard ([0032])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the annotation abilities and international disease codes of D’Souza into the monitoring system of Ofer, Abri, and Hanina with the motivation to 

Regarding claim 10, Ofer, Abri, and Hanina teach the limitations of claim 9.  Ofer further teaches
applying video analytics to the video images of the collected data to determine the progress of the medical procedure,
Ofer teaches the video information is used to monitor the medical procedure ([0097])
using cognitive analysis to determine whether a plurality of steps included in the medical procedure are executed effectively,
Ofer teaches the collected data us used to identify specific steps of the medical procedure being executed ([005])
and determining, by the video analytics, whether instruments used in the medical procedure are accounted for before the medical procedure and after the medical procedure.
Ofer teaches the video feeds are analyzed to detect medical equipment usage ([0010]), and that the expected use of medical tools is compared to the actual use of the tools (the tools are accounted for after the medical procedure; [0011])
text extracted from audio of the collected data
Ofer teaches transcribing a voice stream into text ([0085])
Ofer, Abri, and Hanina do not teach, but D’Souza teaches
annotating the text with appropriate international classification of disease codes to facilitate future analysis of medical procedures.
D’Souza teaches using natural language understanding to annotate medical records with medical codes ([0029]) which can be International Classification of Disease (ICD) standard ([0032])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the annotation abilities and international disease codes of D’Souza into the monitoring system of Ofer, Abri, and Hanina with the motivation to allow identical conditions to be identified as such across patient records for data analysis, as recognized by D’Souza in [0032].

Regarding claim 17, Ofer, Abri, and Hanina teach the limitations of claim 16.  Ofer further teaches
applying video analytics to the video images of the collected data to determine the progress of the medical procedure,
Ofer teaches the video information is used to monitor the medical procedure ([0097])
using cognitive analysis to determine whether a plurality of steps included in the medical procedure are executed effectively,
Ofer teaches the collected data us used to identify specific steps of the medical procedure being executed ([005])
text extracted from audio of the collected data
Ofer teaches transcribing a voice stream into text ([0085])
Ofer, Abri, and Hanina do not teach, but D’Souza teaches
annotating the text with appropriate international classification of disease codes to facilitate future analysis of medical procedures.
D’Souza teaches using natural language understanding to annotate medical records with medical codes ([0029]) which can be International Classification of Disease (ICD) standard ([0032])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the annotation abilities and international disease codes of D’Souza into the monitoring system of Ofer, Abri, and Hanina with the motivation to allow identical conditions to be identified as such across patient records for data analysis, as recognized by D’Souza in [0032].

Regarding claim 18, Ofer, Abri, and Hanina, and D’Souza teach the limitations of claim 17.  Ofer further teaches
the applying the video analytics to the video images of the collected data to determine the progress of the medical procedure further comprises:
Ofer teaches the collected data may comprise video/image data ([0095]) and audio feeds ([0010])
reviewing a tray to ensure that a plurality of implements are available, and determining how the medical procedure is progressing based on use of ones of the plurality of instruments.
Ofer teaches the system detects usage of medical tools and supplies ([0010]) from a medical tools storage compartment (equivalent to a tray; [00251]) and uses this information to determine the current stage of the procedure ([00114])

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al. (WO2019/111077 A1) in view of Abri (US2009/0125337 A1), in further view of Hanina et al. (US 2014/0184772 A1), in further view of Turbovich (US 8,292,184 B2).

Regarding claims 4, 11, and 19, Ofer, Abri, and Hanina teach the limitations of claims 1, 9, and 16.  Ofer further teaches
An RFID sensor
Ofer teaches dynamic components capable of transmitting and receiving radio signals to identify medical staff members ([00180]) 
and the collected data pertaining to performance of the medical procedure includes data for tracking use of medical implements during the medical procedure.
Ofer teaches video and audio feeds are analyzed to detect specific medical tools usage and chemicals/drugs usage ([0010])
Ofer, Abri, and Hanina do not teach, but Turbovich teaches
A bar code reader
Turbovich teaches the system includes a bar code reader (Col. 4, ln 21-24)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the bar code scanner of Turbovich into the monitoring system of Ofer, Abri, and Hanina with the motivation to leave users’ hands free to handle other materials, as recognized by Turbovich in Col. 3, ln 38-39.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al. (WO2019/111077 A1) in view of Abri (US2009/0125337 A1), in further view of Hanina et al. (US 2014/0184772 A1), in further view of Halsted (US 2008/0046286 A1).

Regarding claims 6 and 13, 
the monitoring the progress of the medical procedure further comprises monitoring the progress of each of the plurality of stages,
Ofer teaches identifying the current step being executed in an ongoing procedure ([0063])
the monitoring the progress of each of the plurality of stages further comprising: determining whether a respective stage is taking longer than the expected amount of time, and providing real-time suggestions, based on previous successful medical procedures, to improve the medical procedure when the respective stage is determined to be taking longer than the expected amount of time;
Ofer teaches determining that an electric shock as part of a resuscitation procedure is 2 minutes late, and recommending that the shock should be delivered as soon as possible (equivalent to a real-time suggestion; [00241]), based on data from different stages of past procedures ([00122])
the adjusting the  use of the one or more operating rooms further comprises adjusting availability of the use of the one or more operating rooms for the one or more subsequent medical procedures based on the monitored progress of the each of the plurality of stages,
Ofer teaches the addition or removal of scheduled operations based on features detected during the medical procedure ([00146]- [00147])
Ofer, Abri, and Hanina do not teach, but Halsted teaches
when the monitoring of the progress of the medical procedure determines a completion of all of the plurality of stages, providing a notification regarding an end of the medical procedure to at least one individual associated with the patient
Halsted teaches notifying a physician when an exam has been completed by automatically sending a report to the physician ([0086])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the notification of Halsted into the monitoring system of Ofer, Abri, and Hanina with the motivation to maximize the efficiency of resource use in the hospital, as recognized by Halsted in [0056].

Regarding claim 20, Ofer, Abri, and Hanina teach the limitations of claim 16.  Ofer further teaches the computer readable program code is configured to be executed by the at least one processor to perform partitioning the medical procedure into a plurality of stages, wherein:
the monitoring the progress of the medical procedure further comprises monitoring the progress of each of the plurality of stages,
Ofer teaches identifying the current step being executed in an ongoing procedure ([0063])
the adjusting the use of the one or more operating rooms further comprises adjusting  availability of the use of the one or more operating rooms for the one or more subsequent procedures based on the monitored progress of the each of the plurality of stages,
Ofer teaches the addition or removal of scheduled operations based on features detected during the medical procedure ([00146]- [00147])
Ofer, Abri, and Hanina do not teach, but Halsted teaches
when the monitoring of the progress of the medical procedure determines a completion of all of the plurality of stages, providing a notification regarding an end of the medical procedure to at least one individual associated with the patient
Halsted teaches notifying a physician when an exam has been completed by automatically sending a report to the physician ([0086])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the notification of Halsted into the monitoring system of Ofer, Abri, and Hanina with the motivation to maximize the efficiency of resource use in the hospital, as recognized by Halsted in [0056].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al. (WO2019/111077 A1) in view of Abri (US2009/0125337 A1), in further view of Becker et al. (US 2005/0240423 A1) in further view of Terry (US 2017/0185930 A1) in further view of Junttila et al. (EP1422651).

Regarding claim 8, Ofer, Abri, and Hanina teach the limitations of claim 1.  Ofer, Abri, and Hanina do not teach, but Junttila teaches
automatically contacting the patient after the medical procedure regarding post- operative patient care and receiving feedback from the patient regarding the post-operative patient care;
Junttila teaches contacting a patient after a given period of time following a procedure to receive patient feedback ([0024-0025])
determining, based on the received feedback, whether to contact a physician regarding the received feedback;
Junttila teaches determining if a patient wishes to be contacted based on the received feedback ([0056])
and automatically contacting the physician when the determining determines to contact the physician regarding the received feedback.
Junttila teaches automatically contacting a physician if it is determined that a patient wishes to contact the physician regarding feedback ([0056])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the request for feedback of Junttila into the monitoring system of Ofer, Abri, and Hanina with the motivation to provide health care organizations with the chance to develop their operations to better serve the needs of a patient as recognized by Junttila in [0005].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al. (WO2019/111077 A1) in view of Abri (US2009/0125337 A1), in further view of Becker et al. (US 2005/0240423 A1) in further view of Terry (US 2017/0185930 A1) in further view of Barash et al. (US 2011/0117878 A1).

Regarding claim 15, Ofer, Abri, and Hanina teach the limitations of claim 9.  Ofer further teaches the at least one processor is further configured to perform:
maintaining a list of procedure categories, each of a plurality of physicians being assigned to a respective given procedure category;
Ofer teaches identifying emergency team members based on the relevance of their expertise to the type of the emergency event ([00155-00156])
Ofer, Abri, and Hanina do not teach, but Barash teaches
responsive to an urgent request for a given medical procedure, determining who will lead the medical procedure and who will be included in the medical procedure team based on the maintained list of procedure categories and the each of the plurality of physicians assigned to the respective given procedure category.
Barash teaches the system determines a particular responder in a group of responders to lead the team in response to a medical emergency ([0012])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the selection of the most relevant staff member of Barash into the monitoring system of Ofer, Abri, and Hanina with the motivation to reduce response time for an emergency, as recognized by Barash in [0011].

Response to Arguments and Amendments





























Applicant’s arguments and amendments filed February 5, 2021 have been fully considered and are addressed below.
Regarding 101, Applicant’s arguments and amendments have been considered and are not persuasive. Specifically, the limitation of “analyzing the video images of the collected data, determining that an unqualified doctor is leading the medical procedure based on the video images of the collected data and the role of the doctor in performing the medical procedure in the physician history, and generating and providing a warning message,” constitutes a practical application. 
Regarding 103, Applicant’s arguments appear to be directed to the amended claim language.  It is noted that the 103 rejections as above have been updated to specifically address the amended claim language. Please see the above rejections for further details.

Conclusion






























Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686